PER CURIAM: *
Abie Wolf appeals the district court’s dismissal of his appeal from the decision of a bankruptcy court. The district court dismissed Wolfs appeal pursuant to Federal Rule of Bankruptcy Procedure 8003(a)(2) based on his failure to timely file a brief. Wolf does not address this issue in his briefing before this court.
“Although we liberally construe the briefs of pro se appellants, we also require that arguments must be briefed to be preserved.” Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)). Wolf has abandoned any arguments regarding the district court’s dismissal of his bankruptcy appeal by failing to argue them in the body of his brief. See id. The district court’s dismissal is, therefore, AFFIRMED. Wolfs motion to supplement is DENIED as moot.

 Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.